                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MIDWEST ATHLETICS AND                     :     CIVIL ACTION
SPORTS ALLIANCE LLC                       :
                                          :
      v.                                  :
                                          :
RICOH USA, INC.                           :     NO. 19-514

                                      ORDER

      NOW, this 26th day of August, 2019, upon consideration of the parties’ proposed

Stipulated Protective Order, it is ORDERED that the proposed order is NOT APPROVED.




                                              /s/ TIMOTHY J. SAVAGE J.
